Title: II. To the Speaker of the House, 30 December 1802
From: Jefferson, Thomas
To: Macon, Nathaniel


            
              Sir
              Washington Dec. 30. 1802.
            
            Altho’ an informal communication to the public, of the substance of the inclosed letter, may be proper for quieting the public mind, yet I refer to the consideration of the House of Representatives whether publication of it in form might not give dissatisfaction to the writer, and tend to discourage the freedom and confidence of communications between the agents of the two governments.   Accept assurances of my high consideration and respect.
            
              Th: Jefferson
            
          